JohNsoN, J.
The award and judgment below rest solely on the 1949 amendment to the Workmen’s Compensation Act, Chapter 1078, Session Laws of 1949, now codified as G.S. 97-53 (26), which provides that certain classified heart diseases, including angina pectoris, shall be deemed and treated as compensable occupational diseases as to active members of fire departments of cities, towns, and other political subdivisions of the State.
The award below is unsupported by evidence showing causal relation between the claimant’s heart disease and the employment out of which it supposedly arose. And the 1949 amendment under which the award was made having been declared repugnant to Article I, Section 7, of the Constitution of North Carolina, by decision filed simultaneously herewith in Duncan v. City of Charlotte, ante, 86, which is precisely decisive of the question raised by the instant appeal, the judgment below is
Reversed.